Rosenberry, J.
(dissenting). I regret that I am unable to agree with the court in the disposition of this case. To my mind a very much more satisfactory disposition of the case would be to hold the residuary clause .void for uncertainty. 1- Schouler, Wills (5th ed.) § 591; 6 L. R. A. n. s. p. 976, sub. XVI. Realizing, however, that it is the duty of the court, if possible, to place upon the will some interpretation which will sustain it, I am convinced that it was the purpose of the testatrix to give the residue of her property to her children absolutely, with a proviso that if they should die unmarried or without issue such estate as then remained should be disposed of to the persons named. I cannot persuade myself that the testatrix ever intended to limit the enjoyment of her estate in the hands of her children to the income thereof during the term of their natural lives, and I cannot escape the conclusion that the disposition now *507made of her estate is one never contemplated by the testatrix.
Mr. Justice Owen concurs in this dissent.
A motion for a rehearing was-denied, without costs, on April 11, 1922.